Detailed Action
1. This Office Action is submitted in response to the Application and the preliminary amendment filed 1-25-2019, wherein claims 3-5, 7, 9-11, 13, 15-18, 20-21, 23-26, 29-3, 35-36, 38-41, and 43-81 have been canceled, and claims 1, 6, 8, 12, 14, 19, 22, 27, 28, 32-34, 37 and 42 have been amended. Claims 1, 2, 6, 8, 12, 14, 19, 22, 27, 28, 32-34, 37 and 42 are pending.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				
			Allowable Subject Matter

2. Claims 1, 2, 6, 8, 12, 14, 19, 22, 27, 28, 32-34, 37 and 42 are allowed  

Examiner’s statement of reasons for allowance

The following is an examiner’s statement of reasons for allowance:
	3. The prior art discloses an electron microscopy sample preparation apparatus that includes; a support holder configured to receive an electron microscopy sample support that is configured to receive a fluid sample, where excess materials are removed using blotting; suction, an air knife or low energy particle beams. See USPN 10,241,062; USPN 10,157,725; USPN 7,112,790; USPN 9,947,505; US Pat Pub No 2018/0052082 and USPN 9,312,095.	
	The prior art also discloses using a gas flow for drying and removing excess solvents from a sample. See USPN 9,927,398.
	However, their is no motivation to combine these prior art references with any others in order to obtain the claimed invention.
	Lastly, the prior art fails to teach an electron microscopy sample preparation apparatus, as described above that, uses a gas outlet configured to direct a flow of gas towards a surface of the 
 	5. Claims 1 and 42 are allowed because the prior art taken either singly or in combination fails to anticipate or fairly suggest a electron microscopy sample preparation apparatus and method of sample preparation, as described above that, uses a gas outlet configured to direct a flow of gas towards a surface of the electron microscopy sample support to adjust fluid supported by the electron microscopy sample support, at an angle of incidence selected such that the flow of gas modifies the fluid sample by removing excess fluid sample supported by the electron microscopy sample support.
	6. Claims 2, 6, 8, 12, 14, 19, 22, 27, 28, 32-34 and 37 are allowed by virtue of their dependency upon allowed claim 1. 


	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion	
Any inquiry concerning this communication or earlier communications should be 

directed to Phillip Johnston whose telephone number is (571) 272-2475. The examiner 

can normally be reached on Monday-Friday from 7:30 am to 4:30 pm. If attempts to 



can be reached at (571) 272-2293. The fax phone number for the organization where the application or proceeding is assigned is 571 273 8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

PJ
March 9, 2021 


/PHILLIP A JOHNSTON/Primary Examiner, Art Unit 2881